FILED
                             NOT FOR PUBLICATION                             JAN 24 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHAUNTAE TAYLOR,                                  No. 11-16450

               Plaintiff - Appellant,             D.C. No. 2:10-CV-02731-WBS-
                                                  GGH
  v.

T. VIRGA; et al.,                                 MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Shauntae Taylor, a California state prisoner, appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging that his housing

assignments violated his constitutional rights. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo the district court’s dismissal under 28 U.S.C.

§ 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Taylor’s failure-to-protect claim

because Taylor failed to allege facts showing that defendants were deliberately

indifferent to a substantial risk of serious harm by assigning Taylor to a double

cell. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[A] prison official cannot

be found liable [for a failure to prevent harm] unless the official knows of and

disregards an excessive risk to inmate health or safety[.]”).

      The district court properly dismissed Taylor’s due process claim because

Taylor failed to allege facts showing that any of his housing classifications

imposed an atypical and significant hardship on him in relation to the ordinary

incidents of prison life. See Sandin v. Connor, 515 U.S. 472, 486 (1995).

      Taylor’s remaining contentions, including those regarding judicial bias, are

unpersuasive.

      AFFIRMED.




                                           2                                    11-16450